SUMMARY ORDER
Plaintiff appeals from a final judgment granting summary judgment for defendants.
Plaintiff argues on appeal that his federal and state constitutional rights to due process and equal protection of the laws were violated because of various conflicts of interest in the prosecutor’s office. For the reasons stated by the District Court in its Ruling on Cross-Motions for Summary Judgment of November 27, 2002, we hold that none of these challenges rise to the level of reversible error.
We have considered all of plaintiff’s claims on appeal and found them to be without merit. We hereby AFFIRM the judgment of the District Court.